 1
     Joy Bertrand, Esq.
 2   PO Box 2734
     Scottsdale, Arizona 85252-2734
 3   Telephone: 602-374-5321
     Fax: 480-361-4694
 4   joyous@mailbag.com
     www.joybertrandlaw.com
 5   Arizona State Bar No. 024181

 6   ATTORNEY FOR: DEFENDANT

 7                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 8

 9   United States,
10
           Plaintiff,                              Case No. CR-18-422-SMB

11
           v.                                          DEFENDANTS’ MOTION TO
12                                                     PRECLUDE THE TESTIMONY OF
     Joye Vaught,                                      SHARON COOPER, M.D., OR,
13
           Defendant.                                  ALTERNATIVELY, TO HOLD A
14                                                     HEARING OUTSIDE THE
                                                       PRESENCE OF JURY TO
15
                                                       DETERMINE HER
16                                                     QUALIFICATIONS TO TESTIFY AT
17
                                                       THIS TRIAL AND THE
                                                       RELEVANCE OF HER TESTIMONY
18

19
           NOW COME the Defendants, by their attorneys of record, to ask the Court
20

21   to preclude the testimony of Sharon Cooper, M.D.. Alternatively, the Defendants
22
     ask this Court to hold a hearing outside the presence of the jury to determine her
23

24   qualifications to testify at this trial and the relevance of her testimony. The
25
     Defendants further submit the following:
26

27         As the Court saw in the first two weeks of this trial, the Government seeks

     to prove the specific intent crimes alleged in the Superseding Indictment by
28

29




                                              Page 1
 1   proffering “notice evidence. ” The Government also persists in attempting to
 2
     present evidence to this jury about irrelevant, inflammatory evidence regarding
 3

 4   third party crimes. Sharon Cooper, M.D.’s proffered testimony appears to follow
 5
     the Government’s pattern.
 6

 7         The Court has reviewed the descriptions given for the proposed testimony
           of the witnesses and finds that they overlap in many ways. Allowing all of
 8
           them to testify would be unnecessarily cumulative and unfairly
 9         prejudicial. The Government will be limited to one expert witness as to
10         each topic. The Court finds the following areas of expertise to be relevant
           during the Government’s case in chief:
11

12         1.    How human/sex trafficking occurs through online media;
13         2.    How law enforcement conducts trafficking investigations, with a
14         focus on how investigations shifted from craigslist.com to backpage.com;
15         3.     Explanation of terminology often used in trafficking and
16
           prostitution industry;

17         4.    The relationship between traffickers and pimps and their victims,
18         including common methods a sex trafficker uses to maintain control over a
           victim.
19

20         The Court finds the following areas of expert testimony would not be
21
           relevant in this case:

22         1.    Dr. Roe-Sepowitz proposed testimony about general sex trafficking
23         patterns or the impact of the Super Bowl on sex trafficking (excluding any
           testimony she may provide as a fact witness);
24

25
           2.     Dr. Wolf’s proposed testimony about how to interact with victims of
           sex trafficking to avoid secondary trauma and the role Backpage played in
26
           causing trauma to victims trafficked through its website;
27
           3.     Proposed testimony about the benefits of shutting Backpage down
28         or opinion testimony that the adult section of Backpage.com serves no
29
           legal purpose;


                                           Page 2
 1               4.    Testimony about the impact that the shutdown of Backpage.com
 2               had on online sex trafficking. 1
 3
                 On July 9, 2021, Counsel for Ms. Vaught asked the Government to:
 4

 5
                 . . . advise whether or not the Government has updated its notice of experts
                 it intends to call. We are working with a massive record, so perhaps my
 6
                 searches missed an updated notice.
 7
                 Would you please advise whether or not the Government has update its
 8
                 expert notices to conform with the Court’s with the Court’s October 2020
 9               Order? If not, please advise before close of business on July 15, 2021. That
10               clarification may save valuable court time.2

11
                 On August 9, 2021, the Government replied:
12

13
                 Hi Joy,

14               We have received the Court’s order regarding expert witness testimony
15               (Doc. 1081) and intend to comply with it. We do not believe Rule 16(G)
                 requires the filing of an “updated expert notice,” however, if you are
16
                 aware of authority that requires as such, please bring it to our
17               attention. The Court’s order addresses the defense expert witnesses as
18
                 well - does the defense plan to file a similar updated expert notice?

19
                 We will note that five witnesses originally identified in the government’s
20               notice of expert witnesses, Supervisory SA James Hardie, Investigator
                 Derek Stigerts, Dr. Shannon Wolf, SA Donald Ellsworth and Rob Spectre
21
                 have been removed from the government’s witness list. 3
22

23

24

25
         1   ECF Doc. 1081 at 17-18.
26

27
     2       The letter sent to the Government comprises Exhibit 1 to this Motion.
28   3The Government’s August 9, 2021 email to Counsel comprises Exhibit 2 to this
29   Motion.


                                                  Page 3
 1           The Government now has announced that intends to call this week both
 2
     Christina Decoufle and Sharon Cooper, M.D. Their proffered testimony appears
 3

 4   to overlap, in addition to being duplicative of the testimony of Agent Fitchner,
 5
     regarding the language and imagery in sex work advertising. Their proffered
 6

 7   testimony also appears to be wholly irrelevant to any element of the
 8
     Government’s burden of proof.
 9

10           The Government’s expert notice, which has not been amended, proffers

11
     Dr. Cooper’s testimony as follows:
12

13
             Dr. Cooper will testify about (1) how a victim can fall into the world of sex
             trafficking, through the grooming process, force, or abduction, etc. and
14           why certain victims may be targeted; (2) the harmful, lasting impact sex
15           trafficking can have on its victims, primarily child victims; (3) the
             relationship and loyalty a child sex trafficking victim may have and show
16
             towards her trafficker; (4) common ways a sex trafficker can use force,
17           fraud, and coercion to maintain control over his victims; (5) reasons why
18
             child sex trafficking is cited as the most underreported form of child abuse;
             and (6) the role Backpage played in the victimization of her patients and
19
             clients.4
20
             The only topic of those listed above that is consistent with the parameters
21

22   established in the Court’s October 27, 2020 Order is “(4) common ways a sex
23
     trafficker can use force, fraud, and coercion to maintain control over his
24

25

26

27

28

29
     4   ECF Doc. 422 at 6-7.


                                              Page 4
 1   victims.”5 This topic, however, contradicts the Court’s more recent rulings on
 2
     the Government’s proffered evidence.
 3

 4           Regarding crimes committed by third parties, this Court ruled in May
 5
     2021:
 6

 7           Generally, the Court agrees that the crimes of third parties are only
             relevant to the extent that they gave notice that prostitutes were
 8
             advertising on Backpage.com. However, the specific details of crimes
 9           committed by third parties are irrelevant to whether Defendants violated
10           the Travel Act, and in most instances, evidence of such third-party crimes
             is likely improper. But without reference to specific contexts where the
11
             Government intends to introduce such evidence, the Court will not
12           categorically conclude that all evidence of crimes committed by third
13
             parties is inadmissible. If the Government attempts to introduce such
             evidence at trial, it will only be admitted to the extent that it gave
14           Defendants notice that prostitutes were utilizing Backpage.com, and the
15           Government will not be allowed to introduce evidence showing the details
             of the crimes . . . 6
16

17                  Moreover, last week, this Court specifically told the Parties that the
18
             pimps’ coercion of sex workers is not a relevant topic. As the Defendants
19

20           recall, the Government did not object to this ruling.
21
                    Given this Court’s clear limitations on the Government’s proofs,
22

23
             nothing in the Government’s proffer of Dr. Cooper’s testimony pertains to

24
             the Government’s burden to prove that each of the Defendants had specific
25

26

27
     5   ECF Doc. 1081 at 17-18.
28

29
     6   ECF Doc. 1156 at 5.


                                               Page 5
 1   knowledge that the ads listed in the Superseding Indictment were for
 2
     prostitution. The proffered testimony of Dr. Cooper also does nothing to
 3

 4   make more or less likely that the Defendants each knowingly joined an
 5
     agreement to facilitate an illegal prostitution enterprise.
 6

 7         Dr. Cooper’s proffered testimony, even if it had a shred of relevance
 8
     to the issues in this case, is inadmissible under Fed. R. Evid. 403. It is
 9

10   highly inflammatory; it creates new, evidentiary rabbit holes for the jury,

11
     the Court, and the Parties to fall down regarding third party conduct; and
12

13
     duplicates the testimony already offered through Agent Fitchner regarding

14   how ads were placed on Backpage.com – be they for used couches or adult
15
     entertainment.
16

17         At the least, the Defendants ask this Court to require the
18
     Government to proffer how any of Dr. Cooper’s proffered testimony is
19

20   relevant.
21
           If the Court finds that some tailored version of Dr. Cooper’s
22

23   testimony could be relevant, then the Defendants ask this Court to hold a

     Daubert hearing outside the presence of the jury to determine both her
24

25

26
     qualifications to offer any limited expert testimony and the methodologies

27   she used to draw those conclusions. For example, if Dr. Cooper were to
28
     assert, as she has in other cases, that Backpage.com was responsible for
29




                                       Page 6
 1           more than 70% of reports to NCMEC, then the Government must disclose
 2
             what data and measurements of that data that she uses to form that
 3

 4           conclusion.7
 5

 6
             RESPECTFULLY SUBMITTED this 12th day of September, 2021.
 7

 8                                            s/Joy Bertrand
 9
                                              Joy Bertrand
                                              Attorney for Defendant Vaught
10

11

12
     DATED: September 13, 2021          Respectfully submitted,
13
                                        Thomas H. Bienert Jr.
14                                      Whitney Z. Bernstein
15
                                        Bienert | Katzman PC

16                                      By:          /s/ Thomas H. Bienert, Jr.
17
                                                            Thomas H. Bienert Jr.
                                               Attorneys for Defendant James Larkin
18

19
     DATED: September 13, 2021          Gary S. Lincenberg
20                                      Ariel A. Neuman
                                        Gopi K. Panchapakesan
21
                                        Bird, Marella, Boxer, Wolpert, Nessim,
22                                      Drooks, Lincenberg & Rhow, P.C.
23                                      By:          /s/ Gary S. Lincenberg
24                                                          Gary S. Lincenberg
                                               Attorneys for Defendant John Brunst
25

26

27

28

29
     7   Fed. R. Evid. 702.


                                               Page 7
 1   DATED: September 13, 2021   Paul J. Cambria
 2
                                 Erin McCampbell
                                 Lipsitz Green Scime Cambria LLP
 3
                                 By:         /s/ Paul J. Cambria
 4
                                                    Paul J. Cambria
 5                                     Attorneys for Defendant Michael Lacey
 6

 7   DATED: September 13, 2021   Feder Law Office, P.A.

 8                               By:         /s/ Bruce S. Feder
 9                                                  Bruce S. Feder
                                       Attorney for Defendant Scott Spear
10

11
     DATED: September 13, 2021   The Law Office of David Eisenberg, PLC
12
                                 By:         /s/ David Eisenberg
13
                                                    David Eisenberg
14                                     Attorney for Defendant Andrew Padilla
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                       Page 8
 1                             CERTIFICATE OF SERVICE
 2
           On September 12, 2021, I, Joy Bertrand, attorney for the Defendant, filed
 3

 4   the foregoing with the Arizona District Court’s electronic filing system. Based on
 5
     my training and experience with electronic filing in the federal courts, it is my
 6

 7   understanding that a copy of this pleading will be electronically served upon
 8
     opposing counsel and co-defendants’ counsel, upon its submission to the Court.
 9

10
           Respectfully submitted this Twelfth day of September, 2021.

11

12
                                            s/Joy Bertrand
13
                                            Joy Bertrand
14                                          Attorney for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 9
